Op. by
Brewer, J.
Where the testimony shows that A, a physician, is called by B to render professional services, without any specification as to whom or on whose account such services are to be rendered, and, in response thereto, goes to B’s house and renders such services in medical attention to one who is the father of B, and a member of his family, all the while looking to B alone for compensation, and, after the services are rendered, presents his bill therefor to B, who makes no objection thereto, but promises to pay it, -it was held, that the testimony makes out a prima facie case against B for the amount of the bill.